DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 5, it appears that “the” should be inserted after “parameters and”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 4, it appears that “the” should be inserted after “extract”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 2, it appears that “fed” should perhaps be “feed”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in line 1, it appears that “the” should be inserted after “extracting”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “cosmic rays” or “muons”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The entire disclosure is directed to cosmic rays and muons which are not claimed in any of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanpied et al. (USPN 9,841,530 B2).
With respect to claims 1 and 8, Blanpied et al. disclose a substance identification method and a substance identification device comprising: a classifier establishing unit configured to establish a classifier (Fig. 4) based on scattering density values reconstructed for a plurality of known sample materials (Fig. 4), wherein the classifier comprises a plurality of feature regions (Fig. 4) corresponding to a plurality of characteristic parameters for the plurality of known sample materials, respectively; and an identification unit for a material to be tested, configured to match the characteristic parameter of the material to be tested with the plurality of feature regions by using the classifier, to determine a feature region corresponding to the characteristic parameter of the material to be tested from the plurality of feature regions, and to identify a type of the material to be tested based on the feature region corresponding to the characteristic parameter of the material to be tested (column 1, lines 15-24 & column 5, lines 5+ & 50+ & column 8, lines 35+ & column 12, lines 11+ & 43+).
With respect to claim 15, Blanpied et al. disclose a non-transitory computer readable medium having recorded thereon a computer program executable by a processor, the computer program comprising program code instructions for implementing the method of claim 8 (column 15, lines 48+).
With respect to claim 16, Blanpied et al. disclose an electronic device, comprising: at least one processor, and a memory, configured to store at least one computer program which is executable by the processor, wherein the processor is configured to, when executing the computer program, perform the method of claim 8 (column 15, lines 48+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blanpied et al. (USPN 9,841,530 B2) as applied to claims 1 and 8 above.
With respect to claims 2 and 9, Blanpied et al. do not specifically disclose wherein the classifier establishing unit comprises: a noise reduction processing module configured to perform a noise reduction process on the scattering density values reconstructed for each of the plurality of known sample materials.  However, noise reduction processes are well known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Blanpied et al. to have the classifier establishing unit comprise a noise reduction processing module configured to perform a noise reduction process on the scattering density values reconstructed for each of the plurality of known sample materials, to enable more accurate scattering density values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



July 6, 2022